Name: Council Regulation (Euratom, ECSC, EC) No 578/96 of 25 March 1996 laying down the weightings applicable from 1 January 1995 to the remuneration of officials of the European Communities serving in third countries
 Type: Regulation
 Subject Matter: executive power and public service;  EU institutions and European civil service;  personnel management and staff remuneration;  cooperation policy
 Date Published: nan

 No L 83/4 EN Official Journal of the European Communities 2. 4. 96 COUNCIL REGULATION (EURATOM, ECSC, EC) No 578/96 of 25 March 1996 laying down the weightings applicable from 1 January 1995 to the remuneration of officials of the European Communities serving in third countries tion and pensions of officials and other servants of the European Communities, provision should be made for any such recovery to apply solely to a period of no more than six months preceding the Decision and for its effects to be spread over a period of no more than 12 months following the date of that Decision, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 1995, the weightings appli ­ cable to remuneration payable in the currency of the country of employment shall be shown in the Annex. The exchange rates for the calculation of such remunera ­ tion shall be those used for implementation of the general budget of the European Communities for the month preceding the date referred to in the first paragraph. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employ ­ ment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (EC, Euratom, ECSC) No 2963/95 (2) and in particular the first paragraph of Article 13 of Annex X, Having regard to the proposal from the Commission, Whereas account should be taken of changes in the cost of living in countries outside the Community and weight ­ ings applicable to remuneration payable in the currency of the country of employment to officials serving in third countries should be determined with effect from 1 January 1994; Whereas, under Annex X of the Staff Regulations, the Council sets the weightings every six months; whereas it will accordingly have to set new weightings for the coming half-years, and, in particular, those applicable from 1 July 1 995; Whereas the weightings to apply with effect from 1 July 1995 in respect of which payment has been made on the basis of a previous Regulation could lead to retrospective adjustments to remuneration (positive or negative); Whereas provision should be made for back-payments in the event of an increase in remunerations as a result of these weightings; Whereas provision should be made for the recovery of sums overpaid in the event of a reduction in remunera ­ tions as a result of these weightings for the period between 1 July 1995 and the date of the Council Deci ­ sion setting the weightings to apply with effect from 1 July 1995; Whereas, however, in order to mirror the weightings applicable within the European Community to remunera ­ Article 2 In accordance with the first paragraph of Article 13 of Annex X of the Staff Regulations, the Council shall set weightings every six months. It shall accordingly set new weightings with retroactive effect from 1 July 1995. The institutions shall make back payments in the event of an increase in remuneration as a result of these weight ­ ings . For the period between 1 July 1995 and the date of the Council Decision setting the weightings applicable with effect from 1 July 1995, the institutions shall make retro ­ spective downward adjustments to remuneration in the event of a reduction as a result of these weightings. Retrospective adjustments involving the recovery of sums overpaid shall , however, concern only a period of no more than six months preceding the Decision and this recovery shall be spread over no more than 12 months from the date of that Decision . Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (') OJ No L 56, 4 . 3 . 1968 , p. 1 . 2 OJ No L 310, 22. 12. 1995, p. 1 . 2. 4. 96 I EN I Official Journal of the European Communities No L 83/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1996. For the Council The President S. AGNELLI 2. 4. 96No L 83/6 I EN I Official Journal of the European Communities ANNEX Weightings \ Weightings Country of employment applicablewith effect from 1 January 1995 Country of employment applicablewith effect from 1 January 1995 Albania 65,91 Mali 73,58 Algeria (*) 0,00 Malta 75,57 Angola 132,11 Mauritania 77,75 Antigua and Barbuda 91,93 Mauritius 67,16 Argentina 97,33 Mexico 68,91 Australia 80,65 Morocco 67,28 Bangladesh Barbados 60,04 87,44 Mozambique 59,61 Belize 69,53 Namibia 71,24 Benin 58,57 Netherlands Antilles 79,73 Botswana 67,60 New Caledonia 122,99 Brazil 88,92 Niger 77,91 Bulgaria 39,24 Nigeria 105,31 Burkina Faso 73,22 Norway 122,46 Burundi 83,24 Occupied Territories (*) 0,00 Cameroon 72,03 Pakistan 61,84 Canada 68,16 Papua New Guinea 91,58 Central African Republic 107,88 Peru 83,92 Chad 74,96 Philippines 62,86 Chile 68,35 Poland 76,08 China Colombia 71,09 65,30 Republic of Cape VerdeRomania 68,05 40,12 Comoros 82,29 Congo Costa Rica 88,79 62,57 Russia Rwanda (") 123,10 0,00 Cyprus 81,13 SÃ £o TomÃ © and Principe (*) 0,00 Czech Republic and Slovakia 57,93 Senegal 70,74 Djibouti 117,80 Sierra Leone 88,43 Dominican Republic 64,76 Slovenia 78,91 Egypt 57,02 Solomon Islands 84,79 Equatorial Guinea 74,13 Somalia f) 0,00 Ethiopia 36,53 South Africa (The Cape) 76,17 Ex-Yugoslavia (*) 0,00 South Africa (Pretoria) 71,88 Fiji 70,27 South Korea 104,87 Gabon 114,64 Sudan 47,82 Gambia 77,06 Suriname 21,86 Georgia (*) Ghana Grenada 0,00 44,80 95,82 Swaziland 52,25 Switzerland 134,55 Guinea 93,18 Syria 81,51 Guinea-Bissau 65,02 Tanzania 40,95 Guyana 52,48 Thailand 78,98 Haiti 0 0,00 Togo 70,02 Hong Kong 97,57 Tonga 82,15 Hungary 75,88 Trinidad and Tobago 54,76 India 41,85 Tunisia 61,09 Indonesia 90,49 Turkey 56,33 Israel 100,67 Uganda 66,40 Ivory Coast 87,38 Ukraine 74,95 Jamaica 48,34 United States of America (New York) 93,63 Japan (Tokyo) Jordan Kazakhstan 1 80,24 63,67 90,66 United States of America (Washington) Uruguay 82,53 87,16 Kenya Lebanon 74,21 Vanuatu 93,15 25,84 Venezuela 48,62 Lesotho 59,85 Western Samoa 74,68 Liberia (") 0,00 Zaire (") 0,00 Madagascar 44,05 Zambia 81,46 Malawi 23,84 Zimbabwe 46,70 (") Not available .